EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Alexander Zumbulyadis on 11/8/21.

The application has been amended as follows: 

In the claims:

1.	(Currently Amended) An air handling unit, comprising:
a return air inlet,
a wall, having a first side facing a return air inlet chamber and a second side facing away from the return air inlet chamber, the wall being a side wall or a back wall of the air handling unit, 
a mixbox damper, located on a second wall of the return air inlet chamber, the mixbox damper providing fluid communication between the return air inlet chamber and a mixbox,
one or more fans, wherein:
each of the one or more fans is a motorized impeller including:
an inlet located on the wall, facing the return air inlet chamber;

	a motor located at least partially within the fan wheel; and
	a variable frequency drive, and
each of the one or more fans is cantilevered on the wall such that it is outside the return air inlet chamber, 
an exhaust hood mounted on the second side of the wall, the exhaust hood surrounding at least one of the one or more fans, the exhaust hood having an opening on the bottom allowing air to exit the air handling unit; and
an exhaust damper located on the first side of the wall, the exhaust damper located at the inlet of at least one of the one or more fans.

15.	(Currently Amended) A method of exhausting air from an air handling unit, comprising:
drawing an exhaust air flow including a portion of a return air flow through an exhaust damper, using one or more fans positioned cantilevered on a side wall or a back wall of the air handling unit such that each of the one or more fans is outside a return air inlet chamber of the air handling unit, each of the one or more fans being a motorized impeller including an inlet located on the wall, facing the return air inlet chamber, a fan wheel, a motor located at least partially within the fan wheel, and a variable frequency drive, the exhaust damper located on the side wall or the back wall of the air handling unit, the exhaust damper located at the inlet of at least one of the one or more fans;
directing the exhaust air flow into an exhaust hood mounted on said side wall or said back wall of the air handling unit, said exhaust hood surrounding the one or 
the exhaust air flow leaving the exhaust hood by an opening provided on a bottom of the exhaust hood, and
another portion of the return air flow passing through a mixbox damper provided on a second wall of the return air inlet chamber to a mixbox.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 11, the present invention pertains to an air handling unit that specifically requires a return air inlet, a return air inlet chamber, a back wall of the air handling unit, one or more fans including a motorized impeller, inlet located on the wall, a fan wheel, a motor, a variable frequency drive, the one or more fans is cantilevered on the wall, an exhaust hood mounted on the wall surrounding at least one of the one or more fans, the exhaust hood having an opening on the bottom allowing air to exit the air handling unit, and an exhaust damper located on a first side of the wall, the exhaust damper located at the inlet of the at least one or more fans. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above air handling unit used in combination with a mixbox damper, located on a second wall of the return air inlet chamber, the mixbox damper providing fluid communication between the return air inlet chamber and a mixbox.
Regarding independent claim 15, the present invention pertains to a method of exhaust air from an air handling unit that specifically requires drawing an exhaust air flow including a portion of a return air flow through an exhaust damper, using one or more fans cantilevered on a side wall or back wall of the air handling unit such that teach of the fans is outside a return air inlet chamber, each of the fans being a motorized impeller including an inlet located on the wall, a fan wheel, a motor at least partially within the fan wheel, a variable frequency drive, the exhaust damper located the side wall or back wall of the air handling unit and at an inlet of at least one or more of the fans; directing the exhaust air flow into an exhaust hood mounted on the side wall or back wall, the exhaust hood surrounding the fans, and the exhaust air flow leaving the exhaust hood by an opening provided on a bottom of the exhaust hood. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above method used in combination with another portion of the return air flow passing through a mixbox damper provided on a second wall of the return air inlet chamber to a mixbox. Dependent claims are allowable for depending from their respective independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tollar (US 9,249,980 B2) teaches an exhaust damper (20) located on the first side of the first wall (Figs. 1 – 6) at the inlet of a fan 32, relevant to claims 1, 11, and 15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762